Citation Nr: 0806999	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  06-20 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and fiancé 


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel
INTRODUCTION

The veteran served on active duty from April 1978 to January 
1982.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland, which denied the benefits sought on appeal.  In 
July 2007, the veteran testified at a hearing held at the 
Central Office.


FINDINGS OF FACT

1.  The competent medical evidence does not demonstrate that 
the veteran currently has any bilateral hearing loss 
disability.

2.  The veteran did not serve in combat while on active duty.

3.  The stressors upon which the diagnosis of PTSD was based 
have not been corroborated.

4.  The veteran first manifested PTSD many years after 
service, and that disability is not shown to be related to a 
corroborated in-service stressor.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2007).

2. The criteria for service connection for PTSD have not been 
met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2007), 38 
C.F.R. §§ 3.303, 3.304, 4.125 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Here, the RO sent correspondence in January 2004, September 
2004, November 2004; a rating decision in March 2005; and a 
statement of the case in March 2006.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2007).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the 
adjudication in the July 2006 supplemental statement of the 
case.  The veteran received additional notification in July 
2007.  However, the Board finds that issuance of a statement 
of the case is not required after the issuance of that notice 
letter, because no evidence has been added to the claims file 
subsequent to the July 2006 supplemental statement of the 
case.  38 C.F.R. § 19.31 (2007).

In this case, the veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested.  Post-
service medical records and service personnel records have 
been obtained.  VA requested the veteran's service medical 
records.  However, in March 2005 VA made a formal finding on 
the unavailability of the veteran's service medical records 
and determined that all efforts to obtain the records had 
been exhausted and that further attempts to locate the 
records would be futile.  VA has obtained a medical 
examination in relation to the claim for service connection 
for PTSD.  However, the Board finds that VA is not obligated 
to provide an examination with respect to the bilateral 
hearing loss claim because the evidence does not establish 
that the veteran suffered an event, injury, or disease in 
service and the evidence does not establish the presence of 
any current hearing loss disability.  38 C.F.R. § 3.159(c)(4) 
(2007).

A claimant with active service may be granted service 
connection for a disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.

Certain chronic diseases, including sensorineural hearing 
loss, may be presumed to have incurred during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

The disease entity for which service connection is sought 
must be chronic as opposed to merely acute and transitory in 
nature.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Where the fact of chronicity in service is not 
adequately supported then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible.  Lay assertions of medical status do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz 
are 40 decibels or greater; the thresholds for at least three 
of those frequencies are 26 decibels or greater; or when 
speech recognition scores are 94 percent or less.  38 C.F.R. 
§ 3.385 (2007).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (a 
discussion of all evidence by the Board is not required when 
the Board has supported its decision with thorough reasons 
and bases regarding the relevant evidence).




Bilateral Hearing Loss

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against service 
connection for bilateral hearing loss.

VA medical records dated in July 2003, June 2004, and August 
2004 show that the veteran's hearing was within normal 
limits.  The competent medical evidence is void of any 
findings, complaints, symptoms, or diagnosis of bilateral 
hearing loss.

The Board finds that there are no post-service medical 
records that demonstrate that the veteran currently has a 
diagnosed bilateral hearing loss disability.  Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  38 U.S.C.A. § 1110.  In the absence of proof of 
a present disability, there can be no valid claim.  The 
Board's perusal of the record in this case shows no competent 
proof of present disability.  Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992). Brammer v. Derwinski, 3 Vet. App. 223 
(1992). In the absence of evidence showing a current 
diagnosis of bilateral hearing loss, service connection 
cannot be granted.  38 C.F.R. § 3.304.  Even if the veteran 
were found to have a current diagnosis of a bilateral hearing 
loss disability, the Board finds that there is currently no 
evidence of record that any such disability is related to any 
event, injury, or disease in service.

The Board recognizes the veteran's contentions as to the 
diagnosis and relationship between his service and the 
claimed disability.  Lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  Falzone v. Brown, 8 Vet. App. 398 
(1995).  As a layperson, however, he is not competent to 
provide an opinion requiring medical knowledge, such as a 
diagnosis, or an opinion relating to medical causation and 
etiology that requires a clinical examination by a medical 
professional.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Board acknowledges that the veteran is competent to give 
evidence about what he experienced.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  Competency, however, must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).  As a result, his assertions 
do not constitute competent medical evidence that he 
currently has bilateral hearing loss or that any bilateral 
hearing loss is a result of his service.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  Therefore, service 
connection for bilateral hearing loss is denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition under the criteria of DSM-IV in 
accordance with 38 C.F.R. § 4.125(a), a link, established by 
medical evidence, between current symptoms and an in-service 
stressor, and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. §§ 3.304(f); 4.125 
(2007).

VA considers diagnoses of mental disorders in accordance with 
the American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (1994) 
(DSM-IV).  The DSM-IV criteria for a diagnosis of PTSD 
include:  A) exposure to a traumatic event; B) the traumatic 
event is persistently experienced in one or more ways; C) 
persistent avoidance of stimuli associated with the trauma 
and numbing of general responsiveness is indicated by at 
least three of seven symptoms; D) persistent symptoms of 
increased arousal are reflected by at least two of five 
symptoms; E) the duration of the disturbance must be more 
than one month; and F) the disturbance causes clinically 
significant distress or impairment in social, occupational, 
or other important areas of functioning.  DSM-IV, Diagnostic 
Code 309.81.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2007).

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).

It is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. 
App. 429 (1995); Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 
2000); Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997) (and 
cases cited therein); Guimond v. Brown, 6 Vet. App. Vet. 
App. 69 (1993); Hensley v. Brown, 5 Vet. App. 155 (1993).  In 
determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).

The veteran claims that while serving as a cryptologist, he 
was exposed to combat and non-combat stressors in service 
that support a PTSD diagnosis.

The initial question for the Board is whether the veteran 
engaged in combat with the enemy.  VA General Counsel has 
determined that "engaged in combat with the enemy" requires 
that the veteran have personally participated in events 
constituting an actual fight or encounter with a military foe 
or hostile instrumentality.  VAOGCPREC 12-99 (Oct. 18, 1999), 
65 Fed. Reg. 6257 (2000).

The veteran's service personnel records show that he served 
as a cryptologist.  While service records show receipt of two 
expeditionary awards in service, his service records do not 
demonstrate that he received any awards or decorations 
indicative of combat.  Significantly, the veteran's 
assertions that he experienced combat stressors in service 
are not persuasive, as the record does not demonstrate that 
his service as a cryptologist included personal involvement 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  Therefore, 
the Board finds that the veteran did not participate in 
combat while in service and that corroborating evidence of 
the claimed events having actually occurred is required to 
support his claim and his reported stressors must be 
verified.  Doran v. Brown, 6 Vet. App. 283 (1994)

The veteran's post-service medical records include a March 
2003 private psychiatry report which shows that he was alert, 
cooperative, and casually dressed and dishelved.  He appeared 
tired and had no formal thought disorder. Speech was slow and 
soft in volume.  He reported that his mood was "terrible," 
but looked neutral.  His self attitude was described as 
worthless.  He denied any suicidal ideation or passive death 
wishes.  He denied any hallucinations and delusions.  Insight 
and judgment were less than fair.  He provided a vague 
history of mood symptoms that began three years ago.  He 
reported feeling angry, socially withdrawn, helpless, and 
sluggish with poor concentration and loss of interest.  He 
did not endorse feelings of worthlessness.  During the 
examination, he denied any history of heroin abuse until he 
was confronted with his past history and admitted that he 
used heroin in the past.  The psychiatrist opined that in the 
absence of an outside informant, malingering and a mood 
disorder, not otherwise specified, would have to be ruled 
out.

VA medical records dated in June 2003 show that the veteran 
was demanding, argumentative, verbally abusive, pushed chairs 
around, threatened to commit suicide, started crying, and 
became hysterical.  However, during a mental health 
evaluation he appeared appropriate and cooperative; and 
speech was logical, organized, coherent, and goal-directed.  
Content and thought perceptions were within normal limits, 
and he was reality based and sound.  His mood was angry and 
affect was labile.  Cognitive functions were within normal 
limits and he was alert and oriented.  He denied suicidal and 
homicidal ideations.  Special or crisis care was needed for 
anger management and a history of substance abuse since 1991 
was noted.

VA medical records dated in July 2003 indicate that the 
veteran served as a cryptologist technician in service, but 
did not serve in combat.  He reported psychological or 
emotional problems consisting of serious depression; anxiety 
or tension; hallucinations; trouble understanding, 
concentrating or remembering; trouble controlling violent 
behavior; and serious thoughts of suicide.  In the 
interviewer's opinion the symptoms were not significantly 
distorted by misrepresentation.  However, while he complained 
of depression there was no evidence of the same and he 
instead appeared rather upbeat during the interview.

In May 2004, the veteran underwent a VA psychiatric 
consultation for depression and questionable PTSD.  He 
suffered from depression on and off for years and used drugs.  
His energy level was good at times, but was most of the time 
was bad.  He complained of a lack of motivation, poor sleep 
with nightmares about trauma related drug habits and events 
in service, and had flashbacks and intrusive thoughts.  With 
regard to service-related stressors, he claimed that he was 
in "Belgresia" during the Iran hostage conflict and served 
in the Navy as a cryptologist, saw a lot of killings, and had 
to bring dead bodies.  He explained that he could not provide 
more detailed information because it was top secret.  During 
a mental status examination, he was alert, cooperative, 
appropriately dressed, and behaviorally appropriate with good 
eye contact.  He was oriented times three.  Both recent and 
remote memory appeared to be intact.  Concentration was 
"okay."  Mood appeared to be somewhat depressed and 
anxious.  He denied current suicidal and homicidal ideations 
and denied any auditory or visual hallucinations or 
delusions.  Thinking was abstract.  Judgment and insight were 
fair.  The assessment was depressive disorder, not otherwise 
specified; and questionable PTSD because he did not provide a 
detailed history with respect to service-related trauma.

Vet Center records dated in August 2004 show that the veteran 
reported that he was attacked by "Marishiners" during a 
conflict on the island of Diego Garcia between 1980 and 1981.  
He explained that there were parts of the island that were 
off limits and that as a cryptologist he dealt with people 
who did the "dirty work."  He claimed that as a 
cryptologist his job was to spy and go behind enemy lines to 
get intelligence.  He complained of problems sleeping, anger, 
anxiety, poor concentration, hypervigilance, hyperstartle 
response, difficulty with interpersonal relationships, 
intrusive thoughts, re-experiencing, and depression.  He had 
an attempted suicide one year ago and suicidal and homicidal 
ideations.  His condition was diagnosed as bi-
polar/depression and hallucinations per report.
An October 2004 Vet Center note reflects that he was assigned 
to the British Navy as a cryptographer and was exposed to 
conflict with indigenous islanders.  He stated that he 
participated in two expeditionary forces in 1979 near Iran 
for 100 days in support of Special Ops, and in 1981 in Diego 
Garcia during a one year assignment where he was in support 
of British operations against "Marishiners."  He contends 
that he saw action and casualties during both expeditions.  
His condition was diagnosed as chronic and severe PTSD.

The veteran underwent a VA PTSD examination in December 2004 
where he recounted stressor events in service upon which his 
PTSD claim is based.  He claimed that during service he was 
part of a three person group used to clear the path for Navy 
Seals.  He explained that they were at "Belgresia" during 
the Iran hostage conflict during which seven Navy Seals were 
killed by the enemy during a sandstorm.  He was 200 yards 
away from the Seals and it was a painful moment to see them 
killed.  The second incident occurred while stationed at the 
island of Diego Garcia where islanders fired at the soldiers.  
He and his friend "Mr. Rob," a British soldier, were on the 
island and went fishing with eleven other men when the 
islanders fired upon them and killed three men including 
"Mr. Rob."  The third incident occurred in San Juan, Puerto 
Rico where cryptologists were on a bus en route to a 
communications site when the bus exploded killing twelve 
people.  When he returned from service he could not sleep and 
had nightmares and dreams of the bus explosion, the deaths of 
the Navy Seals and his friend "Mr. Rob," and the attack by 
"Marishiners."  He was unable to get a job and abused 
alcohol and drugs to help him sleep, but after rehabilitation 
he was clean and sober for eleven months.  He reported that 
he isolated himself and had no friends after service.  During 
a mental status examination, he was alert and oriented times 
three.  Speech was normal while his mood was anxious.  
Thought flow was normal, while thought content showed anxiety 
and depression.  Affect was flat.  Recent and remote memory, 
impulse control, and judgment were fair.  Insight was intact.  
Based on the interview and other mental records, the examiner 
diagnosed chronic PTSD.  The examiner noted that the veteran 
continued to have dreams, nightmares, and flashbacks from the 
type of work he did in service with periods of depression 
with mood swings, self-isolation, a lack of friends, and was 
constantly "on watch."  The examiner opined that the PTSD 
diagnosis was well supported.
Vet Center records dated in February 2005 note that he 
complained of classic symptoms of PTSD, although independent 
verification of symptoms was unavailable.  He demanded 
admission to the PTSD program, but gave the Vet Center staff 
misleading information regarding his health status.  He 
stated that he was currently focusing on trauma from his 
military experience and identified himself as a con-man 
capable of manipulating his community and environment to get 
what he wanted rather than making a life decision to change 
his behavior.  In March 2006, he was asked to leave the VA 
PTSD residential rehabilitation program (PRRP) because his 
trauma was not considered to be combat trauma, even though he 
was awarded an expeditionary medal.

VA was unable to verify the veteran's stressors because he 
did not provide relevant information with sufficient 
specificity about the claimed stressors capable of 
verification.  In October 2007 testimony before the Board, 
the veteran recounted his in-service stressors, but was 
unable to provide information necessary for verification of 
the claimed stressors.  With the exception of "Mr. Rob," he 
was unable to name any of the Navy Seals or cryptologists 
that were killed in service.  In addition, he was unable to 
identify a month when the stressor events occurred and was 
only able to provide a range of years during which these 
events occurred.  In addition, the veteran's claims that he 
was in "Belgresia" and San Juan, Puerto Rico are not 
corroborated by the service records.  Finally, his accounts 
of seeing action and dealing with dead bodies are 
inconsistent with the duties of a cryptologist.

The Board has considered the positive opinion expressed in 
the December 2004 VA PTSD examination report that his 
diagnosis of PTSD is well supported.  However, the VA 
examiner's opinion is based upon unverified stressors and 
solely on the subjective account of the veteran.  The Board 
is not bound to accept medical opinions that are based on 
history supplied by the veteran, where that history is 
unsupported by the medical evidence or based upon an 
inaccurate factual background.  Black v. Brown, 5 Vet. 
App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); 
Reonal v. Brown, 5 Vet. App. 458 (1993).

The veteran's post-service medical records are negative for 
any diagnosis of PTSD until many years after separation from 
active service.  A significant lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis of a service connection claim.  Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Further, while the 
competent medical evidence shows that the veteran has PTSD, 
the record does not include a competent medical opinion which 
relates PTSD to any corroborated stressor during the 
veteran's active duty.  The record contains no post-service 
medical records demonstrating that the veteran currently 
suffers from PTSD that meets the requirements of 38 C.F.R. 
§ 4.125 and DSM-IV.  In the absence of competent medical 
evidence linking any current PTSD to service, service 
connection must be denied.

The Board recognizes the veteran's contentions as to the 
diagnosis and relationship between his service and the 
claimed disability.  Lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  Falzone v. Brown, 8 Vet. App. 398 
(1995).  As a layperson, however, he is not competent to 
provide an opinion requiring medical knowledge, such as a 
diagnosis, or an opinion relating to medical causation and 
etiology that requires a clinical examination by a medical 
professional.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Board acknowledges that the veteran is competent to give 
evidence about what he experienced.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  Competency, however, must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).  As a result, his assertions 
do not constitute competent medical evidence that his current 
PTSD is a result of his service.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  The evidence does 
not support a finding that any current PTSD was incurred in 
or aggravated by service or that is related to service or to 
any corroborated incident herein.  Therefore, service 
connection for PTSD must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).




ORDER

Service connection for bilateral hearing loss is denied.

Service connection for PTSD is denied.



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


